Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 7-13 are currently pending. 
2. Effective Filing Date: 3/9/2020.
3. Contents of this Office Action:
	1. Response to Arguments
	2. 35 U.S.C. 101 Rejections
	3. Art Rejections 
	4. Prior Art cited but not relied on
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 7-13): receiving a document from a user; identifying a type of document; based on the type of document, reviewing the fields of the document to identify errors in the document associated with completeness and correctness; if errors associated with completeness and correctness are identified, then requesting, from the user correction of the errors, including communication to the user the errors to be corrected; upon determining that the document is free of errors, communication that the document is ready; and logging activity of the user. 
The steps of the independent claims are directed towards preparing a filing document. Specifically, the claim steps listed above under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “by a processor,” or using a computer system with a processor, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This is simply applying an abstract idea on a generic computer. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the above steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The limitations of claim 13 are substantially similar to those of claim 7. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (and computing system) to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims are also nonstatutory because the claims merely recite other mental processes such as logging data, exporting a report, storing data, and requesting correction.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-11 and 13 is/are rejected under 35 U.S.C. 102(a1) and 102(a2) as being anticipated by Lasser (US10013721B1), hereinafter “Lasser.” 
Regarding claims 7 and 13, Lasser discloses a method adjudicating an electronic document of a user prior to electronically filing with a sponsor for future review by a regulatory agency, wherein the electronic document comprises a plurality of fields configured to receive input from the user wherein the method is performed on a computing system having a processor and a non-transitory computer readable memory with instructions stored thereon that are executable by the processor, the method comprising (Lasser deals with tax documents. Col. 14, lines 40-50 discloses examples of data sources 450 include user input or manual entry of data into an interview screen generated by UI controller 430, data imported from a prior year electronic tax return, data from online resources (such as online social networks or other online resources) and third parties databases or resources (such as government databases or documents, such as property tax records, Department of Motor Vehicle (DMV) records, etc.): 
using the computing system, receiving the electronic document from the user (Col. 14, lines 40-50 discloses examples of data sources 450 include user input or manual entry of data into an interview screen generated by UI controller 430, data imported from a prior year electronic tax return, data from online resources (such as online social networks or other online resources) and third parties databases or resources (such as government databases or documents, such as property tax records, Department of Motor Vehicle (DMV) records, etc.); 
using the computing system, identifying a type of the electronic document (Col. 13, lines 64-67 and Col. 15, lines 1-15 disclose various types of rules 461 may be utilized by embodiments. For example, “tax” rules 461 that are utilized by rule engine 412 may specify which types of data or tax documents are required, or which fields or forms of the electronic tax return should be completed. One example is if a taxpayer is married, then the electronic tax return is required to include information about a spouse. A tax rule 461 may involve if a certain box on a form (e.g., Box 1 of Form W2) is greater than a pre-determined amount, then certain fields of the electronic tax return (e.g., withholding fields) cannot be left empty and must be completed. Or, if Box 1 of Form X is populated, then Form Y must be completed. Thus, tax rules 461 may reflect various tax requirements and are expressed using the concepts or terms of data model or schema 446); 
based on the type of the electronic document that is identified, reviewing, using the computing system, the fields of the electronic document to identify errors in the electronic document associated with completeness and correctness (Col. 2, lines 55-65 disclose certain embodiments are directed to checking for actual errors or mistakes relative to declarative expressions of constraints of tax law requirements. Fig. 13 illustrates an example of an interview screen generated by a tax return preparation application and showing various fields that can be populated with tax data that can be verified using predictive model execution according to embodiments); 
if errors associated with completeness and correctness are identified, then requesting, from the user, using the computing system, correction of the errors including communicating, to the user, using the computing system, the errors to be corrected (Col. 3, lines 25-30 disclose alerting the user of a document that needs to be corrected); 
upon determining that the electronic document is free of errors associated with completeness and correctness, communicating to the user using the computing system that the electronic document is ready for electronic filing with the sponsor (Col. 21, lines 39-60 disclose TLA 410 also outputs a tax data that is used to generate the actual tax return (either electronic return or paper return). The return itself can be prepared by TLA 410 or at the direction of TLA 410 using, for example, a services engine 470 configured to perform a number of tasks or services for the taxpayer. For example, services engine 470 can include a printing option 4701 a. Printing option 470 a may be used to print a copy of a tax return, tax return data, summaries of tax data, reports, tax forms and schedules, and the like. Services engine 470 may also electronically file 470 b or e-file a tax return with a tax authority (e.g., federal or state tax authority or other tax collecting entity). Whether a paper or electronic return is filed, data from shared data store 440 required for particular tax forms, schedules, and the like is transferred over into the desired format. With respect to e-filed tax returns, the tax return may be filed using the MeF web-based system that allows electronic filing of tax returns through the Internet. Of course, other e-filing systems may also be used other than those that rely on the MeF standard. Services engine 470 may also make one or more recommendations 470 c based on the run-time data 442 contained in or read by TLA 410. For instance, services engine 470 may identify that a taxpayer has incurred penalties for underpayment of estimates taxes and may recommend to the taxpayer to increase his or her withholdings or estimated tax payments for the following tax year. As another example, services engine 470 may find that a person did not contribute to a retirement plan and may recommend 470 c that taxpayer open an Individual Retirement Account (IRA) or look into contributions in an employer-sponsored retirement plan. Services engine 470 may also include a calculator 470 d that can be used to calculate various intermediate calculations used as part of the overall tax calculation algorithm. For example, calculator 470 d can isolate earned income, investment income, deductions, credits, and the like. Calculator 470 d can also be used to estimate tax liability based on certain changed assumptions (e.g., how would my taxes change if I was married and filed a joint return?). Calculator 470 d may also be used to compare analyze differences between tax years); 
using the computing system logging activity of the user related to adjudication of the electronic document (As above, the user uses and corrects documents that are ultimately stored. This is logging activity). 
Regarding claims 8 and 10, the limitations recite that each of the receipt of the electronic document, the list of errors, the determination that the electronic document is free of errors, the communication, and a new version are logged, and that the document is stored. The performance of these steps are all addressed in claim 7, and at least Col. 5, lines 1-15 discuss that the steps of the method are stored in a shared database. This is the same as logging of the activity. Moreover, the claim recites that only one activity is necessary.
Regarding claim 9, the generation of a corrected document is a “report” of the logged activity of correcting the document. 
Regarding claim 11, the corrected document that is ready for filing is a new version of the document, and this has to be requested by the system otherwise there would be no way to file it. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lasser in view of Official Notice. 
The Examiner takes Official Notice that it is old and well known to communicate a reminder to a user to perform a task by a deadline. Lasser already discloses alerting the user that a correction needs to be made before filing. Further, Lasser is directed to filing of tax documents, which have a deadline. It would be obvious to one skilled in the art to incorporate reminder features, such as those included in Outlook and other calendar applications, to remind the user that a deadline is coming up and that the changes need to be made. 
Response to Arguments
Applicant’s arguments are fully considered but are deemed moot as the present claims are new claims. These new claims have been addressed above. 
Prior Art Cited but not Relied on
1. Goldman US10915972B1 which relates to identification of potential errors in electronic tax return.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5712725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667